NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 10, 2020*
                              Decided November 12, 2020

                                         Before

                          DIANE S. SYKES, Chief Judge

                          JOEL M. FLAUM, Circuit Judge

                          MICHAEL B. BRENNAN, Circuit Judge

No. 20-2216

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Western District of
                                                  Wisconsin.

      v.                                          No. 09-cr-135-bbc

DARNELL W. MOON,                                  Barbara B. Crabb,
    Defendant-Appellant.                          Judge.



                                       ORDER

       After filing fraudulent tax returns on behalf of fellow inmates, Darnell Moon
pleaded guilty to making false claims to the Internal Revenue Service in violation of 18
U.S.C. § 287. The district court sentenced him to fourteen months in prison, imposed a
criminal-assessment penalty of $100, and fined him $500. Earlier this year, Moon filed

      *  The government was not served with process and is not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2216                                                                         Page 2

two motions to suspend payments on the criminal-assessment penalty and the fine.
The district court denied both motions as outside the scope of the statute. See 18 U.S.C.
§§ 3572(c), 3573. Twenty-five days after the last denial, Moon filed a notice of appeal.
Even though his appeal was filed beyond the 14-day deadline, see FED. R. APP. P. 4(b),
we agreed to proceed to a disposition because the prescribed deadline to file a notice of
appeal in a criminal case is a non-jurisdictional claim-processing rule. See United States
v. Sutton, 962 F.3d 979, 982 (7th Cir. 2020).

         Moon’s appellate brief does not address the district court’s basis for denying his
motion to suspend payments. Instead, he discusses his restricted-filer status in another
judicial district—the Southern District of Illinois—and unrelated civil cases he has
sought to file there. But even pro se litigants must comply with Federal Rule of
Appellate Procedure 28(a)(8), which requires that an appellate brief contain a cogent
argument and reasoning to support it. See Anderson v. Hardman, 241 F.3d 544, 545
(7th Cir. 2001). “[A]n appellate brief that does not even try to engage the reasons the
appellant lost has no prospect of success.” Klein v. O’Brien, 884 F.3d 754, 757 (7th Cir.
2018) (emphasis in original). To the extent Moon wishes to challenge the denial of his
motions to suspend payments on his fine and criminal-assessment penalty, “we cannot
fill the void by crafting arguments and performing the necessary legal research.”
Anderson, 241 F.3d at 545.

                                                                               DISMISSED